United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                September 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-30895
                          Summary Calendar


CHARLES TREECE,

                                     Plaintiff-Appellant,

versus

OTIS KENT ANDREWS, Warden Allen Correctional Center,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                           (2:05-CV-80)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Charles A. Treece, Louisiana prisoner #

349233, appeals the district court’s dismissal with prejudice of

his pro se, in forma pauperis, 42 U.S.C. § 1983 civil rights

complaint as frivolous and for failure to state a claim.     We review

a dismissal as frivolous under 28 U.S.C. § 1915(e)(2)(B)(I) for an

abuse of discretion.     Taylor v. Johnson, 257 F.3d 470, 472 (5th

Cir. 2001).    We review a dismissal for failure to state a claim on

which relief may be granted de novo.     Hart v. Hairston, 343 F.3d
762, 763-64 (5th Cir. 2003); § 1915(e)(2)(B)(ii).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
         Treece contends that he was prejudiced by the severance of his

§ 1983 claims from his 28 U.S.C. § 2254 application.                  We review the

district court’s decision to sever claims for abuse of discretion.

Applewhite v. Reichhold Chems., Inc., 67 F.3d 571, 574 (5th Cir.

1995). The decision to separate Treece’s claims was properly based

on the ground that they raised “two distinct causes of action,”

habeas corpus and civil rights, and thus was not an abuse of

discretion.     See id.; Serio v. Members of La. State Bd. of Pardons,

821 F.2d 1112, 1119 (5th Cir. 1987).            Treece also asserts that his

prison disciplinary proceeding and the imposed punishment violated

Louisiana     law    and   the    United   States    Constitution.          Treece’s

allegations,        if   proven   would    implicate       the   validity    of   the

disciplinary proceeding, and thus are not cognizable under § 1983.

See Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998).

         Treece next contends that prisoners housed in a privately

operated prison facility are treated differently than those housed

in   a    state-operated     facility.         He   also    alleges    unspecified

discrimination by prison officials.             As Treece offers no evidence

that he is being treated differently from similarly situated

prisoners in a state-operated prison facility, and as he fails to

elaborate on his claims of discrimination, his equal protection

claims are vague and conclusional and thus insufficient to raise an

equal protection claim.           See Pedraza v. Meyer, 919 F.2d 317, 318

n.1 (5th Cir. 1990).



                                           2
     Treece further asserts that prison officials instituted false

disciplinary proceedings against him in retaliation for his filing

a grievance.    As Treece has merely alleged his personal belief that

he is being retaliated against and has failed to set forth a

chronology of events or factual allegations from which retaliation

may be inferred, this claim also fails.      See Woods v. Smith, 60
F.3d 1161, 1165 (5th Cir. 1995); Jones v. Greninger, 188 F.3d 322,

324-25 (5th Cir. 1999).

     Finally, Treece insists that the district court’s imposition

of the three-strikes bar was unconstitutional.    Carson v. Johnson,

112 F.3d 818, 821 (5th Cir. 1997).       As this court has already

considered and upheld the constitutionality of § 1915(g), this

issue is foreclosed.    See Carson v. Johnson, 112 F.3d 818, 821 (5th

Cir. 1997).

     As Treece fails to challenge on appeal the district court’s

rejection of his claims that prison officials conspired to deny him

his constitutional rights, committed the offense of battery of the

infirm or elderly under Louisiana law, and discriminated against

the elderly in violation of federal law, such claims are deemed

abandoned.     See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993) (holding that issues must be briefed to be preserved on

appeal).

     Treece also has moved for leave to supplement his brief on

appeal.    As Treece’s motion advances a new argument and reiterates

arguments raised on appeal, granting the motion would not produce

                                   3
a proper supplement of the record or brief, and therefore is

denied.   See FED. R. APP. P. 28(a), (c), (j); 5th Cir. R. 28.5.

      Treece’s appeal to this court is frivolous and is therefore

dismissed.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.         Treece has accumulated three strikes for

28    U.S.C.   §    1915(g)      purposes.          See    Treece   v.   Andrews,

No. 2:04-cv-01364-JTT (W.D. La. Mar. 2, 2005); Treece v. Andrews,

No.   05-30102     (5th   Cir.    June       1,   2006);   Treece   v.   Andrews,

No. 05-30405 (5th Cir. June 21, 2006); see Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996).                 Treece is thus barred from

proceeding IFP in any civil action or appeal filed while he is

incarcerated unless he is under imminent danger of serious physical

injury.   See § 1915(g).

      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED; MOTION TO

SUPPLEMENT DENIED.




                                         4